Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-376
          Lower Tribunal Nos. F07-342, F07-506, and F07-2179
                          ________________


                           Tavarus Lightsey,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Richard
Hersch, Judge.

      Carlos J. Martinez, Public Defender, and Andrew Stanton, Assistant
Public Defender, for appellant.

    Ashley Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for appellee.


Before FERNANDEZ, C.J., and LINDSEY, and LOBREE, JJ.

     PER CURIAM.
      Affirmed. See Alcorn v. State, 121 So. 3d 419, 430 (Fla. 2013) ("In

Florida, trial courts and prosecutors have [the] discretion [to accept or reject

a plea]."); Odegaard v. State, 137 So. 3d 505, 508 (Fla. 2d DCA 2014) ("Even

where trial counsel's misadvice results in a defendant's rejection of a

favorable plea offer, the State is not required to reoffer its original plea on

remand."); Vennisee v. State, 235 So. 3d 947 (Fla. 3d DCA 2017) (citing

Davis v. State, 223 So. 3d 1106 (Fla. 5th DCA 2017, for the proposition that

a juvenile who commits a substantive violation of probation as an adult is not

entitled to be sentenced under Florida's juvenile sentencing scheme);

Woods v. State, 314 So. 3d 683 (Fla. 3d DCA 2021), review denied, SC21-

269, 2021 WL 2434584 (Fla. June 15, 2021); Connolly v. State, 172 So. 3d

893 (Fla. 3d DCA 2015).




                                       2